  Case 14-44482         Doc 47     Filed 03/05/19 Entered 03/05/19 12:50:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-44482
         PATRICIA M PRICE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/15/2014.

         2) The plan was confirmed on 03/26/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/01/2017, 12/14/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/14/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,800.00.

         10) Amount of unsecured claims discharged without payment: $174,800.80.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-44482       Doc 47        Filed 03/05/19 Entered 03/05/19 12:50:55                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,194.01
       Less amount refunded to debtor                             $90.01

NET RECEIPTS:                                                                                     $8,104.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $348.54
    Other                                                                    $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,383.54

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE        Unsecured         192.00           NA              NA            0.00       0.00
AMBERLEY COURTS                  Unsecured      4,800.00       4,800.00        4,800.00        580.36        0.00
Americash                        Unsecured         400.00           NA              NA            0.00       0.00
BMO HARRIS BANK                  Unsecured            NA       1,031.47        1,031.47        124.71        0.00
BMO HARRIS BANK                  Unsecured            NA         197.50          197.50          23.88       0.00
CAPITAL ONE                      Unsecured         272.00           NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured            NA         249.45          249.45          30.16       0.00
CERASTES LLC                     Unsecured            NA         430.00          430.00          51.99       0.00
CITY OF BLUE ISLAND              Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         450.00        599.13          599.13          72.44       0.00
COOK COUNTY HEALTH & HOSPITAL    Unsecured         208.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA         417.85          417.85          50.52       0.00
EVEREST CASH ADVANCE             Unsecured         300.00           NA              NA            0.00       0.00
GATEWAY FINANCIAL                Unsecured     17,156.00       8,819.20        8,819.20      1,066.32        0.00
ILLINOIS TITLE LOANS             Unsecured         500.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         300.00        300.00          300.00          36.27       0.00
Lendgreen                        Unsecured         500.00           NA              NA            0.00       0.00
LTD FINANCIAL SERVICES           Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         524.00        408.39          408.39          49.38       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MERRICK BANK                     Unsecured         494.00        497.57          497.57          60.16       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      5,727.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      5,472.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,872.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,628.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,025.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      3,730.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      3,019.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      2,225.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-44482        Doc 47        Filed 03/05/19 Entered 03/05/19 12:50:55                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
NAVIENT SOLUTIONS INC             Unsecured      2,189.00            NA           NA             0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      2,088.00            NA           NA             0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      2,012.00            NA           NA             0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      1,165.00            NA           NA             0.00        0.00
NICOR GAS                         Unsecured            NA         553.16       553.16           66.88        0.00
PAYDAY LOAN STORE OF IL INC       Unsecured      1,500.00            NA           NA             0.00        0.00
PAYDAY LOAN STORE OF IL INC       Unsecured         300.00           NA           NA             0.00        0.00
PIMSLEUR APPROACH                 Unsecured         256.00           NA           NA             0.00        0.00
PRA Receivables Management        Unsecured         581.00        581.34       581.34           70.29        0.00
SHORELINE GROUP LLC               Unsecured      5,707.00       5,707.00     5,707.00         690.03         0.00
UNITED STUDENT AID FUNDS INC      Unsecured      7,026.00     37,752.74     37,752.74            0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured      3,426.00       2,981.61     2,981.61            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA     32,218.10     32,218.10            0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      5,517.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      5,234.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      4,637.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      4,637.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      1,560.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured         301.00           NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured         285.00           NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured          94.00           NA           NA             0.00        0.00
US FAST CASH                      Unsecured         400.00           NA           NA             0.00        0.00
VILLAGE OF EAST HAZEL CREST       Unsecured         250.00           NA           NA             0.00        0.00
VILLAGE OF EAST HAZEL CREST       Unsecured         200.00        250.00       250.00           30.23        0.00
VILLAGE OF MIDLOTHIAN             Unsecured      4,400.00            NA           NA             0.00        0.00
VILLAGE OF MIDLOTHIAN             Unsecured         250.00      5,625.00     5,625.00         680.11         0.00
VILLAGE OF POSEN                  Unsecured         303.00        303.75       303.75           36.73        0.00
VILLAGE OF POSEN                  Unsecured         303.00           NA           NA             0.00        0.00
WHITE HILLS CASH                  Unsecured         400.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                        $0.00                 $0.00               $0.00
TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $103,723.26           $3,720.46                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-44482         Doc 47      Filed 03/05/19 Entered 03/05/19 12:50:55                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,383.54
         Disbursements to Creditors                             $3,720.46

TOTAL DISBURSEMENTS :                                                                        $8,104.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
